DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cutting blade” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that figure 1 alleges to show cutting blade of prior art at 14, which is not seen to be a cutting blade and is not understood to depict the cutting blade. Similarly, figure 3 allegedly shows cutting blade at 14, which is clearly not an operative cutting blade in any meaningful sense—it is a flat plate not a cutting blade in any observable or understood manner. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112(a) The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 19,-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 20 lack sufficient written description of the essential elements of the invention. Here, the claims rely on feeding a chute path towards a “cutting blade positioned below the at least one chute outlet” which is completely omitted from the specification and drawings, such that a person of ordinary skill looking to the whole of the application would not believe the applicant was in possession of the claimed invention. Applicant alleges that the blade 
A lack of adequate written description issue arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). Here the broad allegation that a ‘blade’ is somehow being used without more detail does not sufficiently put the world on notice as to the technological disclosure applicant is seeking to patent, and thus the case lacks sufficient written disclosure. 
“The test for compliance with § 112 has always required sufficient information in the original disclosure to show that the inventor possessed the invention at the time of the original filing. See Vas-Cath, 935 F.2d at 1561 (‘Adequate description of the invention guards against the inventor's overreaching by insisting that he recount his invention in such detail that his future claims can be determined to be encompassed within his original creation’). 
The possession test requires assessment from the viewpoint of one of skill in the art. Id. at 1563-64 (‘the applicant must ... convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention’)” Moba Bv Bv Fps v. Diamond Automation Inc. (325 F3d. 1306).
Here, the lack of disclosure of the nature of the blade, its relation to the subject matter shown, indicates that the disclosure fails to sufficiently put the world on notice as to what the 
Both claim 1 and claim 20 require “at least one chute axially rotated about its longitudinal axis between 180 to 0 degrees from a square orientation to the plane of the blade.” Which is not sufficiently disclosed to understand the applicant to be in possession of this claimed concept. The term “from a square orientation” is meaningless in the context it is presented. It does not mean anything in particular to those of ordinary skill. Additionally, the “plane of the blade” is not a defined concept in the claim as set forth, nor in the specification, such that one of ordinary skill would believe the public had been put on notice as to the nature of the invention, and its possession by applicant. No blade is shown—certainly not one with a defined plane as claimed. The nature of “square” is not understood in the definition provided in [0024] because the chutes cannot physically exist at 0 and 180 degrees rotation around the longitudinal axis and be different than ‘square.’ The definitions presented are ambiguous and circular. For example, the specification states  “Square is defined as a position of the chute such that reference plane of the chute is parallel to the plane of cutting blade, such as would be observed in prior art machines.” This introduces a non-definite reference point as a matter used to attempt to define the nature of the present device, again, without specific reference to the type and positioning of the alleged blade or the reference plane noted. It is unknown how rotating the chute “0” degrees would change it’s nature to somehow be different than the prior art obliquely referenced. The disclosure of this aspect fails the requirement of adequate written description such that a person of ordinary skill would find applicant to be in possession of the claimed invention. Similarly, (infra) this is an issue of indefiniteness, since the disclosure fails to clarify what these rotations mean. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for several distinct reasons. Initially, claims which recite both method steps and apparatus elements are indefinite. See MPEP 2173.05(p) II “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011)” Here it cannot be ascertained whether the claim is to a method (which here should have method recited as the preamble) or else whether the positive method steps are meant to be conditions of use or statements of intended use. Claim 1 requires “logs of food are fed…” “…blade sectioning the blocks…” which are positive recitations of method steps, and are not more properly phrased as statements of intended use. The claim 1 is therefore indefinite, and rejected under 35 USC 112(b). 

Claims 2-15, 19 are rejected for their dependence on claim 1. 

Claims 1 and 20 lack sufficient written description of the essential elements of the invention to be understood. (See supra) Here, the claims rely on feeding a chute path towards a “cutting blade positioned below the at least one chute outlet” which is completely omitted from the specification and drawings, such that a person of ordinary skill looking to the whole of the application would not believe the applicant was in possession of the claimed invention. 
Additionally, Both claim 1 and claim 20 require “at least one chute axially rotated about its longitudinal axis between 180 to 0 degrees from a square orientation to the plane of the blade.” Which is not sufficiently understandable to meet the requirement of definiteness under 35 USC 112(b). The term “from a square orientation” is meaningless in the context it is presented. It does not mean anything in particular to those of ordinary skill. Additionally, the “plane of the blade” is not a defined concept in the claim as set forth, nor in the specification, such that one of ordinary skill would understand the nature of the blade position and operation—it is wholly omitted. No blade is shown—certainly not one with a defined plane as claimed. The nature of “square” is not understood in the definition provided in [0024] because the chutes cannot physically exist at 0 and 180 degrees rotation around the longitudinal axis and be different than ‘square.’ The definitions presented are ambiguous and circular. For example, the specification states  “Square is defined as a position of the chute such that reference plane of the chute is parallel to the plane of cutting blade, such as would be observed in prior art machines.” This introduces a non-definite reference point as a matter used to attempt to define the nature of the present device, again, without specific reference to the type and positioning of the alleged blade 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724